We dissent. It seems to us that an entirely false quantity was injected into the case by plaintiff's counsel, over the repeated admonitions of the court, and that the false quantity so introduced was of a character so prejudicial to the defendant as to have prevented the jury from considering the case fairly upon its real merits. To sustain the verdict under these circumstances will, it seems to us, have the effect of encouraging similar conduct in other cases, when it should be discouraged strongly. Primarily the relief in such a case should be given by the trial judge by granting a new trial, and his right to do this should be exercised freely wherever he feels that the trial has not been fairly had. In the present case, it seems to us that the trial judge refrained from exercising this right in a case in which he should have done so.
Rehearing denied.
Angellotti, C. J., Shaw, J., Lawlor, J., Wilbur, J., and Sloane, J., concurred.